Trussell:
The petitioner complains of a deficiency for the calendar year 1919. During that year he sold a farm which he had acquired prior to March 1,1913, and in computing the gain from such sale estimated the March 1, 1913, value of the property sold to be $31,600. The Commissioner, in auditing the petitioner’s return for 1919, reduced this value to $25,280.
At the hearing several resident farmers and dealers in farm lands in Pipestone County gave opinion testimony to the effect that the petitioner’s property had a value on March 1, 1913, in amounts between $100 and $110 per acre.
*737FINDINGS OF FACT.
In 1910 the petitioner purchased a farm of 316 acres in Pipestone County, Minnesota, at $70 per acre. He -went into possession of this property early ⅛ the year 1911, at which time the farm was overrun with wild mustard, quack grass, and Canadian thistle.
During the years 1911 and 1912, the petitioner and his three sons cultivated the farm and succeeded in practically eradicating all of the above-named noxious weeds. The work of eradicating these weeds increased the value of the property approximately $25 per acre. Prior to March 1, 1913, the petitioner made improvements to the farm buildings and constructed two miles of woven wire fence and some barb wire fence, all at a cost of between $2,000 and $2,500.
The petitioner in 1910 paid $22,120 for his 316-acre farm and sold it in 1919 for $110 per acre. The March 1, 1913, value of this property was $100 per acre. The gain derived from the sale was $3,160.

Judgment for the 'petitioner will he entered in due course.